COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of A.L.P., a Child

Appellate case number:      01-19-00144-CV

Trial court case number:    18-DCV-252443

Trial court:                505th District Court of Fort Bend County

       Appellant, C.J.M., has filed a notice of appeal of the trial court’s final decree of
termination signed on January 28, 2019. On April 2, 2019, appellant filed a motion
requesting that we reconsider our March 21, 2019 order dismissing as moot his motion
for an extension of time to file the record and extend the deadline to file the reporter’s
record. The reporter’s record was filed in this appeal on April 8, 2019. Accordingly,
appellant’s motion, filed on April 2, 2019, is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually       Acting for the Court

Date: __April 16, 2019____